Per Curiam: This is an appeal from a judgment of the Appellate Court for the First District reversing an order of the circuit court of Cook county, remanding the cause and directing a judgment in the lower court. This suit is between the same parties, involves precisely the same questions, was heard in the two’ lower courts on precisely the same proofs and with the same results, as the case of McDonald v. Holdom, (ante, p. 128,) in which a judgment of affirmance has been entered in this court at the present term. The order of the circuit court in that' case directed the satisfaction of a judgment in that court recovered by appellee against appellants on an appeal bond given by appellants upon an appeal from the Appellate Court to this court in earlier litigation between the parties. The order of the circuit court in this case directed the satisfaction of a'judgment in that court, recovered by appellee against appellants on an appeal bond given by appellants upon the appeal from the circuit court to the Appellate Court in the former suit. A full statement of the facts relating to both cases will be found in McDonald v. Holdom, supra. For the reasons assigned in the opinion in that case, the judgment of the Appellate Court under review in this case must be affirmed. Judgment affirmed.